DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
Applicants' arguments, filed 07/05/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
New by Amendment
Claims 1, 4-7, 9, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velkoborsky (US 2010/0239618) in view of Robinson et al., (US 2015/0297500) and further in view of Bixler et al., (US 6,045,780), Herrmann et al., (US 2009/0220625), Chen G et al. (CN102552082), Wang J (CN104721113) and Girish K et al., (Electronic Journal of Biology 2008).
.
	Velkoborsky teaches toothpaste formulations “with improved properties with regard to cleaning and visual brightening of natural teeth” (Abstract). 
	As a toothpaste one would have expected to use it by contacting the oral cavity, as per claims 15-16.
	The compositions comprise “(1) abrasive powder, (2) moistening agent, (3) binder, (4) water, (5) flavors, (6) detergent and (7) preservatives in small amounts” as well as “fluorides, vitamins, herb extracts, etc.” (p. 1, para. [0002]).
	The prior art teaches a specific embodiment of a toothpaste comprising 51.3657% water (carrier), 10% glycerol, vitamin E, 7% sorbitol, 0.8700% zinc citrate hydrate (zinc ion source), 0.8600% sodium monofluorophosphate, and 0.8700% carrageenan (gum system/concentrate)(p. 2, Example 2, para. [0027]).

Velkoborsky does not teach a second source of zinc ions, calcium carbonate, nor an essential oil.

Robinson et al. teaches oral care compositions comprising “particles of precipitated calcium carbonate” and “a source of zinc ions” (Abstract).  The compositions provide “enhanced anti-bacterial efficacy, enhanced anti-plaque efficacy, and/or anti-gingivitis efficacy” (p. 1, para. [0002]), as per claims 15-16.
“[T]he source of zinc ions comprises a mixture of zinc citrate and zinc oxide”, wherein “zinc citrate is present in an amount of from 0.25 to 0.75 wt.% based on the weight of the oral care composition and zinc oxide is present in an amount of from 0.75 to 1.25 wt% based on the weight of the oral care composition” (p. 1, para. [0015]), as per claims 2-7.
The compositions further comprise flavoring agents such as “essential oils as well as various flavoring aldehydes, esters, alcohols and similar materials”, where examples of essential oils include “spearmint, peppermint, wintergreen, sassafras, clove, sage, eucalyptus, marjoram, cinnamon, lemon, lime, grapefruit, and orange” (p. 5, para. [0086]), as per claim 9. The flavoring agent “may be incorporated in the oral care compositions at a concentration of 0.1 to 5 wt% and typically 0.5 to 1.5 wt%” (Id. para. [0087]).

It would have been obvious to a person having an ordinary skill in the art at the time of applicant’s filing to add the zinc oxide, calcium carbonate, and essential oil of Robinson et al. to the compositions of Velkoborsky for the advantage of providing enhanced anti-bacterial efficacy, enhanced anti-plaque efficacy, and/or anti-gingivitis efficacy to the compositions, as taught by Robinson et al.

The combination of Velkoborsky and Robinson does not teach a viscosity from 23.68 to 28 bku.

Bixler et al. teaches toothpaste formulations comprising carrageenan (Abstract).
  Bixler et al. discovered, “[f]ormulations wherein the carrageenan component comprises a mixture of iota and lamda carrageenan types yield excellent results”, and , “[a] toothpaste produced according to the present specification will have a toothpaste viscosity rating of between about 20-35 BKU (Brookfield helipath viscometer)” (col. 1, lines 53-56).
It should also be noted here that chalk or calcium carbonate is the preferred abrasive to be combined in the toothpaste formulation with carrageenan.  See Formulation II at column five (5) and viscosity data at Table 2 at column nine (9).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing for the toothpaste compositions of Velkoborsky to have a viscosity from 23.68 to 28 BKU since the prior art teaches toothpastes having carrageenan and calcium carbonate can have a viscosity between about 20-35 BKU, as taught by Bixler et al.  The artisan would have been motivated to provide a suitable viscosity for toothpaste formulations comprising carrageenan and calcium carbonate.

The combination of Velkoborsky, Robinson et al, and Bixler et al. does not teach honey extract, fennel oil, basil oil, aloe vera extract, cinnamon leaf oil, amla extract and neem seed oil.

Herrmann et al. teaches “oral care products (oral hygiene products), wherein the oral care product is preferably in the form of toothpaste . . .” (p. 4, para. [0040]).  “Formulations according to the invention (in particular those which are in the form of an oral care product) preferably additionally comprise one or more aroma and/or flavoring substances, such as essential oils and extracts, tinctures and balsams, such as for example . . . basil oil . . . fennel oil . . . cinnamon leaf oil . . . “ (p. 4, para. [0043]). Formulations may also “comprise one or more further plant extracts, which are conventionally prepared by extraction of the whole plant”, wherein advantageous extracts include “the extracts from aloe vera” (p. 9, para. [0067])
Chen G et al. teaches toothpastes containing “Phyllanthus emblica extracts” also known as amla. The reference teaches, “The toothpaste containing the Phyllanthus emblica extract has the nursing effects of being capable of effectively relieving bad breath, killing bacteria, alleviating inflammation, soothing the throat, making teeth white quickly, keeping the gum healthy, can improve the antibacterial and anti-inflammatory capabilities of teeth, and protects the health of oral cavity” (Abstract; quoting translation).
Wang J teaches a toothpaste formulation comprising kiwifruit, beewax and 1-5% Manuka honey (honey extract) (Abstract).  “The toothpaste has the functions of inhibiting bacteria, resisting inflammation and preventing decayed teeth, and can be also used for preventing and rehabilitating periodontal diseases” (Id.; quoting translation).
Girish K et al. teaches neem and useful product comprising neem (see Abstract at p. 102). Neem products and their uses include seeds, which “yield oil and cake”, wherein the oil is “Medicinal: Analgesic, Anticholinergic, Antihistaminic . . .” and may be used in products such as “Cosmetics, Hair oils, Lubricants, Propellants, Shampoos, Soaps, Tooth pastes” (see section 4. Neem products and their uses at p. 014). 
Girish K et al. further teaches, “Neem based toothpaste is widely used in India and European countries. Neem is a source for may oral-hygiene preparations and dental care products” (p. 108, sec. 9, Industrial uses).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
In this case, it would have been obvious to a person having ordinary skill in the art at the time of applicants filing to add honey extract, fennel oil, basil oil, cinnamon leaf oil, aloe vera extract, amla extract and neem seed oil to the toothpaste compositions of Velkoborsky, based on their suitability for their intended use (and corresponding advantages) in toothpaste formulations as taught by Herrmann et al., Chen G et al., Wang J and Girish K et al.  The artisan would have had a reasonable expectation of success with the combination insofar as the compositions of Velkoborsky comprise herb extracts.
Response to Arguments
Applicant’s arguments were addressed in the Advisory Action filed 07/28/2022.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612